Citation Nr: 1715719	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to August 1989.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2015, the Veteran, his spouse, and his son testified at a Board video-conference hearing before the undersigned Veterans Law Judge. A copy of the transcript is associated with the record.  

The Board remanded the instant matter in July 2015 and December 2015 for additional development. Thereafter, the Board determined that further medical inquiry was necessary to decide the claim and sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in October 2016, and such opinion was obtained in December 2016. As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In January 2017, the Veteran was provided a copy of the December 2016 VHA opinion and was afforded a 60-day period to provide additional evidence and/or argument. Subsequently, the Veteran provided an additional statement in April 2017, and waived initial AOJ consideration of this evidence. Thus, the Board may properly consider such evidence. 38 C.F.R. § 20.1304(c) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a July 2010 letter, sent prior to the issuance of the rating decision on appeal. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Here, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs), service personnel records, and post-service treatment records have been obtained and considered. He has not identified any additional, outstanding records that have not been requested or obtained.

Pursuant to the July 2015 and December 2015 remands, the Veteran was afforded a VA examination in October 2015 and an addendum opinion was obtained in February 2016. While the Board previously found that the October 2015 and February 2016 opinions were inadequate, the Board finds that the VHA opinion subsequently obtained in December 2016 is adequate to decide the claim on appeal. Specifically, the December 2016 VHA opinion considered all of the pertinent evidence of record, to include the statements of the Veteran and his family, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2015. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the April 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal. Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his sleep apnea, the type and onset of symptoms, and his contention that his sleep apnea is related to his service. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497. Furthermore, the Board remanded the claim in order to obtain outstanding VA treatment records as well as an opinion addressing the etiology of the Veteran's sleep apnea. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's July 2015 and December 2015 remand directives and no further action in this regard is necessary. See D'Aries, supra (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall, supra, at 271). Specifically, in July 2015, the matter was remanded in order to obtain updated VA treatment records, which were subsequently associated with the record, and afford the Veteran a VA examination, which was conducted in October 2015. Additionally, in December 2015, the Board remanded the matter in order to obtain an addendum opinion, which was obtained in February 2016. As mentioned previously, while the Board determined that the October 2015 and February 2016 VA opinions were inadequate to decide the instant case, the subsequent VHA opinion obtained in December 2016 is sufficient to decide the claim on appeal. Therefore, the Board finds that there has been substantial compliance with the Board's July 2015 and December 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II. Analysis

The Veteran contends that his sleep apnea had its onset during his military service. Specifically, he alleges that his symptoms began while he was stationed in Panama; however, he indicates that he did not go to sick call because he thought snoring was normal and had limited access to treatment while stationed in the field. He also contends he did not report such symptoms because of the ramifications from superiors and that he did not realize it was a disability recognized by the VA. At the April 2015 Board hearing, the Veteran testified that fellow service members nicknamed him "Bait", as his loud snoring would likely reveal his position to an enemy. The Veteran also testified that he had sinus issues in service and was fatigued during the day.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if such disabilities are shown to have been manifested to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. 
§ 3.303(b). The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's sleep apnea is not recognized as a chronic disease pursuant to VA regulations and consequently, the laws and regulations governing presumptive service connection, to include on the basis of a continuity of symptomatology, are inapplicable. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the competent evidence of record confirms a current diagnosis of sleep apnea. Specifically, the October 2015 examiner noted that the Veteran had a diagnosis of sleep apnea since 2010. Thus, the remaining question is whether the Veteran's sleep apnea is related to his military service. 

The Veteran's STRs do not reveal any complaints, treatment, or diagnoses referable to difficulty sleeping or sleep apnea other than an October 1985 STR that indicates that he had an upper respiratory infection. Nonetheless, as noted above, the Veteran reports that his sleep apnea had its onset during service. Thus, to establish service connection there must be probative evidence linking his currently diagnosed sleep apnea with any instance of his active duty military service. However, upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.

In this regard, based on the Veteran's competent statements concerning his symptoms in service, the Board remanded the claim in July 2015 to afford the Veteran a VA examination to determine the etiology of his currently diagnosed sleep apnea. Accordingly, the Veteran underwent the requested examination in October 2015. At such time, the examiner opined that it was less likely as not that the Veteran's current sleep apnea had its onset in service or was otherwise related to service. In support thereof, the examiner listed the lay contentions in the medical history and stated that she considered the lay evidence of record; however, in the rationale for the negative opinion, such statements were not considered. Rather, the examiner emphasized the lack of documentation of complaints of treatment during service or at any time prior to the 2010 diagnosis of record. In this way, the opinion failed to specifically address the competent lay evidence regarding the Veteran's symptoms such as snoring and fatigue during and since service.

Moreover, in November 2015, letters from the Veteran's wife and sister were submitted that detailed his sleep symptomatology during and since service. Specifically, his sister stated that the Veteran was very thin and never overweight growing up, and that she never heard him snore while he was sleeping. However, while he was in service, she stated that when he would return home from leave, she noticed loud snoring coming from his room and that he was quite tired even after a night's rest. She further stated that she never asked him about it until after he got out of service and noted that his snoring got worse, and was really loud. 

In his wife's November 2015 letter, she stated that she had lived with the Veteran since January 1998 and that they have been married since August 2000. She also stated that since she has known him, he has always had a snoring problem and sleep deprivation. Moreover, she noted that the Veteran was not overweight and was in relatively decent shape and that in hindsight, the deep loud snoring was him taking a deep breath after a period of not breathing. She further stated that she would have to roll him over on his side or back to subdue the snoring, and the only thing that stopped his snoring was his continuous positive airway pressure (CPAP) machine. Additionally, she noted that the Veteran was still tired on a daily basis after a night's rest and that she was still concerned when he started snoring, and would watch his chest to make sure it was rising to indicate that he was breathing.  

Thereafter, in its December 2015 remand, the Board sought an addendum opinion due to the inadequacies of the October 2015 opinion and requested that the examiner address the competent lay testimony of the Veteran, his spouse, and his sister regarding the onset and continuity of symptomatology of his sleep apnea. Consequently, an addendum opinion was provided in February 2016, and the same VA examiner renewed her October 2015 opinion that the Veteran's current sleep apnea did not have its onset in service and was not otherwise related to service.  With respect to the lay evidence of record, the examiner explained that, while "buddy statements document [sic] history of snoring, medical literature supports that millions of people suffer with snoring do not have a diagnosis of sleep apnea as the cause of their snoring." The examiner further highlighted the lack of documentation of complaints of treatment during service or at any time prior to the 2010 diagnosis of record. The examiner also explained that the Veteran was a smoker with increased body mass index (BMI) at the time of diagnosis, and noted that both are risk factors for sleep apnea.

However, the Board found that, while the February 2016 addendum opinion addressed the lay reports of snoring, it failed to address the lay observations of gasping for air while sleeping and his daytime fatigue. The February 2016 opinion also failed to address the reports that the Veteran's symptoms ceased when he began CPAP treatment. As such, the Board sought a VHA opinion and, in December 2016, such opinion was provided. 

In the December 2016 VHA opinion, the examiner opined that it was less likely than not that the Veteran's current reported obstructive sleep apnea had its onset in, or was otherwise related to his active military service. In support thereof, the examiner noted that the evidence, including the lay reports of symptoms, did not confirm that his obstructive sleep apnea began during service or was caused by an event or experience during service. In offering such conclusion, the examiner divided his opinion into three parts. 

First, the examiner addressed the accuracy of symptom reporting after such an extended period of time. In this regard, the examiner cited two medical journal articles that provided a guide on the assessment of accuracy in retrospective symptom reporting and explained that the reporting of remote symptoms may not necessarily provide a true version of the symptoms. Thus, in the Veteran's case, the examiner determined that the reporting of symptoms from more than 20 years ago may have been more influenced by historical belief rather than actual events. Specifically, the examiner noted that the letter from the Veteran's wife suggested this type of recall bias discussed in the cited medical articles by reporting symptoms in the context of the diagnosis of obstructive sleep apnea rather than direct observations. In this regard, he noted that she stated "[h]ind sight 20/20 the deep loud snoring was [the Veteran] taking a deep breath after a period of breathing," and that she admitted "I am writing regarding his sleep apnea" rather than to report symptoms observed at the time. Therefore, the examiner concluded that the accuracy of symptom reporting was uncertain due to the recall bias that would be expected. 

Nonetheless, the examiner next addressed that, even if such symptom reporting was accurate, the symptoms reported could not accurately predict obstructive sleep apnea. In support thereof, the examiner noted that the Veteran's wife reported the symptom of snoring and a period of not breathing, but she did not report any observations of witnessed apneas. Furthermore, the examiner discussed that there had been significant study into predictive tools for obstructive sleep apnea, which included the symptom of snoring, but that such tools when applied to the Veteran, were unclear. Specifically, the examiner explained that the majority of trials with the predictive tools had been done in prescreened populations, in specialty or sleep clinic populations, or in populations that did not reflect the general population. In particular, the examiner described the STOP (snoring, tired, witnessed apneas, and elevated blood pressure) questionnaire that was validated in a preoperative population. However, the examiner noted that such predictive tool did not apply to the Veteran because he was not a preoperative patient during his military service and that based on his age during service, there would have been less than a 2% risk for sleep apnea. 

Furthermore, in its 2009 obstructive sleep apnea clinical guidelines, the examiner noted that the American Academy of Sleep Medicine (AASM) stated that "[n]o clinical model is recommended to predict severity of obstructive sleep apnea...therefore objective testing is required." The examiner also cited the textbook, Principles and Practice of Sleep Medicine Fifth Addition (2011), which provided insight into the symptoms of gasping for breath and fatigue. In this regard, the examiner noted that such provided that gasping for breath was considered a non-specific symptom and that it "maybe a symptom of other disease such as congestive heart failure, gastroesophageal reflux disease, nocturnal asthma, and panic disorder." Moreover, the examiner stated that such textbook noted that fatigue was also considered a non-specific symptom and was not commonly due to a sleep disorder. With regard to the cessation of symptoms with CPAP therapy, the examiner noted that the AASM specifically stated that response to positive airway pressure could not be used to confirm a diagnosis of obstructive sleep apnea. 

Finally, the examiner addressed whether an earlier presence of obstructive sleep apnea could be inferred based on the current diagnosis. However, he concluded that physiologic changes independent of the Veteran's military service had occurred since his military service that increased his risk of an obstructive sleep apnea diagnosis. In this regard, the examiner cited that, if the report of the Veteran not being overweight during service was accurate, then his weight had changed significantly in the interval between his military service and his March 2010 sleep study. Specifically, the examiner noted that such study revealed that the Veteran's BMI indicated that he was obese and that many authors have confirmed the association between increase in weight and an increase risk of obstructive sleep apnea. The examiner also noted that the prevalence of obstructive sleep apnea had been shown to progressively increase with age. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for sleep apnea. In this regard, the Board places great weight on the December 2016 opinion that concluded that it was less likely than not that the Veteran' sleep apnea had its onset in, or was otherwise related to his military service. The Board finds that such opinion clearly reflects consideration of the Veteran's medical records and the lay reports of symptoms, and provides a complete rationale supported by the evidence of record. Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra. Therefore, the Board accords great probative weight to the December 2016 opinion.

In his April 2017 response, the Veteran provided additional arguments in regard to his claim. Specifically, he reiterated that he did not know what sleep apnea was during service and that it was frowned upon to report symptoms of tiredness or fatigue. He also restated that his wife witnessed him not breathing during sleep on numerous occasions and would have to shake him in order for him to start breathing again. However, the December 2016 examiner addressed such contentions and explained that, even if such symptoms occurred in service, they were not determinative of a diagnosis of sleep apnea. Furthermore, the Veteran's wife did not know the Veteran during his military service and was reporting on the symptoms she observed after his service. The Veteran also brought up another symptom he experienced in the past, in which he would fall asleep at very inopportune times and was able to pick up a conversation right where he left off before he fell asleep. Nonetheless, even if the Veteran did experience such symptom while in service, the December 2016 examiner noted that no clinical model or reported symptoms have been found to accurately predict obstructive sleep apnea and that objective testing was required. Thus, such symptom would not be indicative of a diagnosis of obstructive sleep apnea. 

Lastly, the Veteran noted that his weight was a current problem and had been since being discharged from service. He further stated that his weight problem was in relation to his inability to be active due to his service-connected disability regarding his knees. He also stated that he recalled being placed on remedial physical training during service for being overweight in the spring of 1987 and again in 1988 for an unrelated matter. The Veteran noted that he requested such information, but that he was told this information would be in his records. 

In this regard, the Board notes that there is July 1988 physical profile in the Veteran's STRs, which indicates that he was put on a profile with limitations of no running or jumping due to an ankle sprain. However, there is no record that reveals the Veteran was placed on remedial physical training due to being overweight and there is no indication that his STRs are incomplete. Additionally, such recollection might also be due to recall bias as discussed in the December 2016 opinion, as the Veteran noted that he did not recall such "until the issue was brought to light from the letter [he] received from the Board."  Furthermore, VA's General Counsel recently held that obesity cannot qualify as an in-service event because it occurs over time and is based on various external and internal factors, as opposed to being a discrete incident or occurrence, or a series of discrete incidents or occurrences. VAOPGCPREC 1-2017. Furthermore, while the December 2016 examiner noted that an increase in weight increased the risk for obstructive sleep apnea and the Veteran alleged that his bilateral knee disability resulted in an inability to be active, a fact he discussed with his primary care physician, he has not identified, or provided competent medical evidence suggesting that, in his specific case, his bilateral knee disability did, in fact, cause or aggravate his sleep apnea. In this regard, the December 2016 examiner only stated that an increase in weight was a risk factor for sleep apnea, not that it definitively caused sleep apnea.  He also noted that other factors may play a role in the development of sleep apnea, to include age. Further, the Veteran has only offered a mere conclusory generalized lay statement that his sleep apnea may be related to his bilateral knee disability  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Moreover, to the extent that the Veteran, his spouse, and his sister, have alleged that he experienced snoring and other symptoms associated with sleep apnea during and since service, as lay people, they are competent to testify to such symptoms, but they are not competent to associate such with any diagnosed disorder, to include sleep apnea, as such is a complex medical question. Furthermore, the etiology of the Veteran's sleep apnea, to include as related to his military service, is likewise a complex medical question.  Specifically, the etiology of such disorder, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, as there is no evidence showing that the Veteran, his spouse, or his sister have the specialized training sufficient to offer an opinion as to the etiology of the Veteran's sleep apnea, or relate reported symptoms to such a diagnosis, their opinions on such matters are not competent and, thus, are afforded no probative weight.

In sum, the Board finds that Veteran's sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sleep apnea is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


